NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 04a0162n.06
                           Filed: December 16, 2004

                                            No. 03-4403

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


MARCELLUS JOHNSON                                 )
                                                  )
       Plaintiff-Appellant,                       )
                                                  )
v.                                                )    ON APPEAL FROM THE UNITED
                                                  )    STATES DISTRICT COURT FOR THE
USG INTERIORS INTERNATIONAL, INC.,                )    NORTHERN DISTRICT OF OHIO
                                                  )
       Defendant-Appellee.                        )



       Before: DAUGHTREY, COOK, and FARRIS,* Circuit Judges.




PER CURIAM. Marcellus Johnson appeals the district court’s order granting summary judgment

for USG Interiors International, Inc. After reviewing the record, the parties’ briefs, and the

applicable law, this court determines that no jurisprudential purpose would be served by a panel

opinion and affirms the district court’s decision for the reasons stated in that court’s opinion.




       *
       The Honorable Jerome Farris, United States Circuit Judge for the Ninth Circuit Court of
Appeals, sitting by designation.